Exhibit 10.1

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
February 17, 2012 among CATALENT PHARMA SOLUTIONS, INC., a Delaware corporation
(the “Borrower”), PTS INTERMEDIATE HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent (in such capacity, the “Administrative Agent”), Collateral Agent and Swing
Line Lender.

PRELIMINARY STATEMENTS:

(1) The Borrower, Holdings, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, Collateral Agent and Swing Line Lender, Bank of America,
N.A., as L/C Issuer, the other lenders party thereto and the other agents party
thereto have entered into a Credit Agreement dated as of April 10, 2007 (as the
same may have been amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2) Section 2.14 of the Credit Agreement provides that the Borrower may at any
time or from time to time after the Closing Date request Incremental Term Loans
upon the terms thereof.

(3) The Borrower has requested that the Dollar Term-2 Lenders (as defined below)
provide to the Borrower Dollar Term-2 Loans (as defined below) pursuant to
Section 2.14 of the Credit Agreement on the Amendment No. 2 Effective Date (as
defined below), in an aggregate principal amount of up to $400,000,000 of Dollar
Term-2 Loans having substantially identical terms with, and having the same
rights and obligations under the Credit Agreement as, the outstanding Term
Loans, except as provided in Section 1 below.

(4) Morgan Stanley Senior Funding, Inc. has agreed to act as the sole lead
arranger (the “Arranger”) for the Dollar Term-2 Loans. The Dollar Term-2 Lenders
have agreed to enter into this Amendment to establish the Dollar Term-2 Loans
upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is hereby amended as follows:

(a) The second paragraph of the preliminary statements of the Credit Agreement
is amended by replacing the reference to “Dollar Term Loans” with “Dollar Term-1
Loans”.

(b) Section 1.01 of the Credit Agreement is amended by inserting the following
new definitions in the appropriate alphabetical order:

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
February 17, 2012, among Holdings, the Borrower, the Lenders party thereto and
the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Amendment No. 2 Effective Date” has the meaning specified in Amendment No. 2.
For the avoidance of doubt, the Amendment No. 2 Effective Date constitutes an
Incremental Facility Closing Date hereunder.

“Aptuit Acquisition” means the Borrower’s acquisition of 100% of the common
stock, par value $0.01 per share of Aptuit Holdings, Inc. from Aptuit, LLC,
pursuant to a stock purchase agreement, dated August 19, 2011, entered into in
connection therewith.

“Dollar Term-1 Borrowing” means a borrowing pursuant to Section 2.01(a)(i)
consisting of Dollar Term-1 Loans of the same Type made by the Dollar Term-1
Lenders and, in the case of Eurocurrency Rate Loans, having the same Interest
Period.

“Dollar Term-1 Commitment” means, as to each Dollar Term-1 Lender, its
obligation to make a Dollar Term-1 Loan to the Borrower pursuant to
Section 2.01(a)(i) in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01(a)(i) under the caption
“Dollar Term-1 Commitment” or in the Assignment and Assumption pursuant to which
such Dollar Term-1 Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Dollar Term-1 Commitments is $1,060,000,000.

“Dollar Term-1 Facility” means, at any time, the aggregate amount of the Dollar
Term-1 Lenders’ Dollar Term-1 Commitments at such time.

“Dollar Term-1 Lender” means, at any time, any Lender that has a Dollar Term-1
Commitment or a Dollar Term-1 Loan at such time.

“Dollar Term-1 Loan” means a Loan made pursuant to Section 2.01(a)(i).

“Dollar Term-2 Borrowing” means a borrowing pursuant to Section 2.01(a)(ii)
consisting of Dollar Term-2 Loans of the same Type made by the Dollar Term-2
Lenders and, in the case of Eurocurrency Rate Loans, having the same Interest
Period.

“Dollar Term-2 Commitment” means, (a) in the case of each Dollar Term-2 Lender
that is a Dollar Term-2 Lender on the date hereof, the amount set forth opposite
such Lender’s name on Schedule 2.01(a)(ii) under the caption “Dollar Term-2
Commitment” and (b) in the case of any Dollar Term-2 Lender that becomes a
Dollar Term-2 Lender after the date hereof, the amount specified in the
Assignment and Acceptance pursuant to which such Dollar Term-2 Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Dollar
Term-2 Commitments is $400,000,000.

“Dollar Term-2 Facility” means, at any time, the aggregate amount of the Dollar
Term-2 Lenders’ Dollar Term-2 Commitments at such time.

“Dollar Term-2 Lender” means, at any time, any Lender that has a Dollar Term-2
Commitment or a Dollar Term-2 Loan at such time.

“Dollar Term-2 Loan” means a Loan made pursuant to Section 2.01(a)(ii). For the
avoidance of doubt, the Dollar Term-2 Loans constitute a tranche of Incremental
Term Loans hereunder.

 

2



--------------------------------------------------------------------------------

(c) Section 1.01 of the Credit Agreement is further amended as follows:

(i) By amending the definition of “Applicable Rate” by: (1) replacing the
reference to “Dollar Term Facility” with “Dollar Term-1 Facility” and each
reference to “Dollar Term Loans” with “Dollar Term-1 Loans” in clause
(a) thereof, (2) inserting a new clause (b) immediately after clause (a) thereof
to read as follows: “(b) in respect of the Dollar Term-2 Term Loans, a
percentage per annum equal to (i) in the case of Eurocurrency Rate Loans, 4.00%
and (ii) in the case of Base Rate Loans, 3.00%, and”, and (3) re-lettering
existing clause (b) thereof as clause (c) thereof.

(ii) By amending the definition of “Base Rate” by replacing ‘“prime lending
rate.’” at the end thereof with ‘“prime lending rate”; provided that in respect
of any Base Rate Loan that is a Dollar Term-2 Loan, if the Base Rate would
otherwise be less than 2.25%, the Base Rate shall be deemed to be 2.25%.”

(iii) By amending the definition of “Class” by replacing the reference to
“Dollar Term Lenders” therein with “Dollar Term-1 Lenders, Dollar Term-2
Lenders”, the reference therein to “Dollar Term Commitments” with “Dollar Term-1
Commitments, Dollar Term-2 Commitments”, and the reference therein to “Dollar
Term Loans” with “Dollar Term-1 Loans, Dollar Term-2 Loans”.

(iv) By amending the definition of “Eurocurrency Rate” by adding the following
new sentence after clause (f) thereof: “Notwithstanding the foregoing, in
respect of any Eurocurrency Rate Loan that is a Dollar Term-2 Loan, if the
Eurocurrency Rate would otherwise be less than 1.25%, the Eurocurrency Rate
shall be deemed to be 1.25%.”

(v) By amending and restating in its entirety the definition of “Dollar Term
Borrowing” to read as follows:

“Dollar Term Borrowing” means a Dollar Term-1 Borrowing and/or Dollar Term-2
Borrowing, as the context may require.

(vi) By amending and restating in its entirety the definition of “Dollar Term
Commitment” to read as follows:

“Dollar Term Commitment” means a Dollar Term-1 Commitment and/or a Dollar Term-2
Commitment, as the context may require.

(vii) By amending and restating in its entirety the definition of “Dollar Term
Lender” to read as follows:

“Dollar Term Lender” means a Dollar Term-1 Lender and/or a Dollar Term-2 Lender,
as the context may require.

(viii) By amending and restating in its entirety the definition of “Dollar Term
Loan” to read as follows:

“Dollar Term Loan” means a Dollar Term-1 Loan and/or a Dollar Term-2 Loan, as
the context may require.

(ix) By amending the definition of “Facility” by replacing the reference therein
to “Dollar Term Loans” with “Dollar Term-1 Loans, Dollar Term-2 Loans”.

 

3



--------------------------------------------------------------------------------

(x) By amending and restating in its entirety clause (b) of the definition of
“Maturity Date” to read as follows:

“(b) (i) with respect to the Dollar Term-1 Loans and the Euro Term-1 Loans, the
seventh anniversary of the Closing Date and (ii) with respect to the Dollar Term
-2 Loans and the Euro Term-2 Loans, the earlier of (A) September 15, 2017 and
(ii) the 91st day prior to the maturity of the Senior Subordinated Notes or any
Permitted Refinancing thereof; provided such Senior Subordinated Notes have an
outstanding aggregate principal amount in excess of $100,000,000;”.

(d) Section 2.01 of the Credit Agreement is hereby amended by amending and
restating clause (a) in its entirety to read as follows:

“(a) (i) The Dollar Term-1 Borrowings. Subject to the terms and conditions set
forth herein, each Dollar Term-1 Lender severally agrees to make to the Borrower
a single loan denominated in Dollars in a principal amount equal to such Term
Lender’s Dollar Term-1 Commitment on the Closing Date. Amounts borrowed under
this Section 2.01(a)(i) and repaid or prepaid may not be reborrowed. Dollar
Term-1 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(ii) The Dollar Term-2 Borrowings. Subject to the terms and conditions set forth
herein, each Dollar Term-2 Lender severally agrees to make to the Borrower a
single loan denominated in Dollars in a principal amount equal to such Term
Lender’s Dollar Term-2 Commitment on the Amendment No. 2 Effective Date. Amounts
borrowed under this Section 2.01(a)(ii) and repaid or prepaid may not be
reborrowed. Dollar Term-2 Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.”

(e) Section 2.02(a) of the Credit Agreement is hereby amended by replacing the
reference to “Dollar Term Borrowing” in the sixth sentence thereof with “Dollar
Term-1 Borrowing, a Dollar Term-2 Borrowing” and by replacing the reference to
“Dollar Term Loans” in the sixth sentence thereof with “Dollar Term-1 Loans,
Dollar Term-2 Loans”.

(f) Section 2.05(a)(i) of the Credit Agreement is hereby amended by deleting the
“and” appearing immediately before “(3)” in the first sentence thereof and
replacing the period at the end of such first sentence with the following:

“; and (4) in the case of any Repricing Event (as defined below) with respect to
all or any portion of the Dollar Term-2 Loans, a prepayment premium of 1.00%
shall apply to any principal amount of the Dollar Term-2 Loans subject to such
Repricing Event during the first twelve-month period after the Amendment No. 2
Effective Date. A “Repricing Event” means (A) any prepayment or repayment of the
Dollar Term-2 Loans with the proceeds of, or any conversion of the Dollar Term-2
Loans into, any new or replacement tranche of term loans bearing interest at an
effective interest rate less than the effective interest rate applicable to the
Dollar Term-2 Loans and (B) any amendment to this Agreement that reduces the
effective interest rate applicable to the Dollar Term-2 Loans (in each case,
with “effective interest rate” as the effective yield determined by taking into
account the applicable interest rate margins, interest rate benchmark floors,
original issue discount and upfront fees, which shall be deemed to constitute
like amounts of original issue discount, being equated to interest rate margins
in a manner consistent with generally accepted financial practice).”

 

4



--------------------------------------------------------------------------------

(g) Section 2.07(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“ (a) Dollar Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of (i) the Dollar Term-1 Lenders (A) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of September 2007, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Dollar Term-1 Loans outstanding
on the Closing Date (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (B) on the Maturity Date for the Dollar Term-1 Loans, the
aggregate principal amount of all Dollar Term-1 Loans outstanding on such date
and (ii) the Dollar Term-2 Lenders (A) on the last Business Day of each March,
June, September and December, commencing with the last Business Day of March
2012, an aggregate principal amount equal to 0.25% of the aggregate principal
amount of all Dollar Term-2 Loans outstanding on the Amendment No. 2 Effective
Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (B) on the Maturity Date for the Dollar Term-2 Loans, the aggregate
principal amount of all Dollar Term-2 Loans outstanding on such date.”

(h) Section 7.10 of the Credit Agreement is hereby amended by adding at the end
thereof the following new sentence:

“The proceeds of the Dollar Term-2 Borrowing shall be used solely (i) to finance
the consideration for the Aptuit Acquisition, (ii) to refinance the existing
Indebtedness of the entities acquired by the Borrower in the Aptuit Acquisition
and (iii) to pay any fees, costs and expenses incurred in connection with
Amendment No. 2 and the Aptuit Acquisition.”

(i) Schedule 2.01(a) to the Credit Agreement is hereby amended and such schedule
is re-labeled “Schedule 2.01(a)(i)” and the caption “Dollar Term Commitment”
therein is replaced with the caption “Dollar Term-1 Commitment”.

(j) A new Schedule 2.01(a)(ii) to the Credit Agreement is hereby added to read
in its entirety as set forth and attached as Exhibit A hereto.

SECTION 2. Conditions of Effectiveness to Amendment No. 2. Section 1 of this
Amendment shall become effective on the date when, and only when, the following
conditions shall have been satisfied (such date, the “Amendment No. 2 Effective
Date”):

(a) The Administrative Agent shall have received a counterpart signature page of
this Amendment duly executed by (i) Holdings, (ii) the Borrower and (iii) the
Dollar Term-2 Lenders or, as to any of the foregoing parties, written evidence
reasonably satisfactory to the Administrative Agent that such party has executed
this Amendment.

(b) The Administrative Agent shall have received (i) a certificate of the
Borrower dated as of the Amendment No. 2 Effective Date signed on behalf of the
Borrower by a Responsible Officer of the Borrower, certifying on behalf of the
Borrower that, (1) the representations and warranties of the

 

5



--------------------------------------------------------------------------------

Borrower contained in Article V of the Credit Agreement and in any other Loan
Document, are true and correct in all material respects on and as of the
Amendment No. 2 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, provided that
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates
and (2) no Default or Event of Default has occurred and is continuing, or would
immediately result from the occurrence of the Amendment No. 2 Effective Date;
and (ii) a solvency certificate substantially in the form of the solvency
certificate delivered by the Borrower on the Closing Date, certifying that the
Borrower and its Subsidiaries (on a consolidated basis), after giving effect to
the Transactions (as defined below), are Solvent.

(c) The Administrative Agent shall have received a certificate of the Borrower,
signed on behalf of the Borrower by a Responsible Officer of the Borrower,
certifying on behalf of the Borrower that all the requirements set forth in
Section 7.02(j) of the Credit Agreement for the Aptuit Acquisition to be a
Permitted Acquisition have been satisfied or will be satisfied concurrently with
the funding of the Dollar Term-2 Loans.

(d) The Administrative Agent shall have received a certified copy of the
resolutions of the Board of Directors or other governing body, as applicable, of
each Person that is a Loan Party (or duly authorized committee thereof)
authorizing this Amendment and the matters contemplated hereby and thereby
respectively.

(e) The Administrative Agent shall have received a favorable opinion of Simpson
Thacher & Bartlett LLP, New York counsel to Holdings, the Borrower and certain
of the other Loan Parties, addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent.

(f) Each Lender shall have received, if requested at least two Business Days in
advance of the Amendment No. 2 Effective Date, a Dollar Term Note in connection
with the Dollar Term-2 Loans, payable to the order of such Dollar Term-2 Lender
duly executed by the Borrower in substantially the form of Exhibit C-1 to the
Credit Agreement, as modified by this Amendment.

(g) The Borrower shall have paid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Amendment No. 2
Effective Date, shall be paying) to the Administrative Agent for the account of
each Dollar Term-2 Lender, upfront fees equal to 1.00% of the principal amount
of such Dollar Term-2 Lender’s Dollar Term-2 Commitment on the Amendment No. 2
Effective Date.

(h) The Borrower shall have paid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Amendment No. 2
Effective Date, shall be paying) all fees set forth in any fee letters executed
by the Borrower and Holdings in favor of the Arranger and all reasonable
out-of-pocket documented expenses (including the fees and expenses of Shearman &
Sterling LLP) incurred by the Arranger and the Administrative Agent in
connection with the preparation, negotiation and execution of this Amendment
required to be paid in connection with this Amendment.

(i) The Aptuit Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the Dollar Term-2 Borrowing, in accordance with
the terms of a stock purchase agreement, dated August 19, 2011, entered into in
connection therewith, as amended by that certain Amendment Agreement dated as of
January 22, 2012 (together with all schedules and exhibits thereto, the
“Acquisition Agreement”). The Acquisition Agreement shall not have been modified
or waived in any material respect by the Borrower in a manner materially adverse
to the Dollar Term-2

 

6



--------------------------------------------------------------------------------

Lenders (in their capacity as such) without the consent of the Arranger, such
consent not to be unreasonably withheld or delayed. Since September 30, 2010,
there shall not have occurred any Seller Material Adverse Effect (as defined in
the Acquisition Agreement).

(j) The Arranger shall have received (i) audited consolidated balance sheets and
related statements of operations, shareholder’s equity and cash flows of Aptuit
Holdings, Inc. (the “Target”) for the fiscal year ended September 30, 2010 (the
Arranger has acknowledged receipt of unaudited carve-out consolidated balance
sheets and related statements of operations of the Target for such period) and
(ii) unaudited consolidated balance sheets and related statements of operations,
shareholder’s equity and cash flows of the Target for each subsequent fiscal
quarter (other than the fourth fiscal quarter of the Target’s fiscal year) ended
at least 45 days before the Amendment No. 2 Effective Date (the Arranger has
acknowledged receipt of unaudited consolidated balance sheets and related
statements of operations of the Target for the twelve-month period ended
September 30, 2011).

(k) The Arranger shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statement of operations of the Borrower as of and
for the twelve month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days prior to the
Amendment No. 2 Effective Date, prepared after giving effect to this Amendment
and the transactions contemplated hereby and the incurrence of the Dollar Term-2
Loans hereunder (collectively, the “Transactions”) as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements).

(l) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower and
the Guarantors under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, that has been reasonably
requested by the Administrative Agent in writing at least 10 days prior to the
Amendment No. 2 Effective Date.

SECTION 3. New Lenders. With respect to any Dollar Term-2 Lender that is not an
existing Lender under the Credit Agreement before giving effect to this
Amendment, (a) each such Lender hereby represents and warrants and agrees as to
all matters set forth in Section 1.2 of the Standard Terms and Conditions for
Assignment and Acceptance contained in Exhibit E to the Credit Agreement as if
it were an Assignee thereunder entering into an Assignment and Acceptance,
mutatis mutandis, (b) on and after the Amendment No. 2 Effective Date, each such
Lender shall be a party to the Credit Agreement and, to the extent provided in
this Amendment, shall have the rights and obligations of a Lender thereunder and
(c) all notices and other communications provided for hereunder or under the
Loan Documents to each such Lender shall be to its address as set forth in the
administrative questionnaire it has furnished to the Administrative Agent.

SECTION 4. Representations and Warranties. Each Loan Party represents and
warrants to the Agents and the Lenders that:

(a) Each Loan Party and each of its Subsidiaries (i) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the Loan Documents to which it is a party.

(b) The execution and delivery by each Loan Party of this Amendment and the
performance under this Amendment and the Loan Documents to which such Person is
a party, are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of

 

7



--------------------------------------------------------------------------------

any Lien under (other than as permitted by Section 7.01 of the Credit
Agreement), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(x), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

(c) No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment.

(d) This Amendment has been duly executed and delivered by each Loan Party that
is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 5. Reference to and Effect on the Credit Agreement and the Other Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case, as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

(d) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents,
subject to the terms thereof and (iii) in the case of each Guarantor, ratifies
and reaffirms its guaranty of the Obligations pursuant to the Guaranty.

 

8



--------------------------------------------------------------------------------

SECTION 6. Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder or
in connection herewith (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04 of the Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CATALENT PHARMA SOLUTIONS, INC. By:  

/s/ Matthew Walsh

  Name: Matthew Walsh   Title: Senior Vice President and Chief Financial
Officer PTS INTERMEDIATE HOLDINGS LLC By:  

/s/ Matthew Walsh

  Name: Matthew Walsh   Title: Chief Financial Officer and Treasurer CATALENT
USA WOODSTOCK, INC. By:  

/s/ Matthew Walsh

  Name: Matthew Walsh   Title: Senior Vice President and Chief Financial
Officer CATALENT USA PACKAGING, LLC By:  

/s/ Matthew Walsh

  Name: Matthew Walsh   Title: Senior Vice President and Chief Financial
Officer CATALENT USA PAINTBALL, INC. By:  

/s/ Matthew Walsh

  Name: Matthew Walsh   Title: Senior Vice President and Chief Financial Officer

 

Catelent - Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

 

CATALENT PHARMA SOLUTIONS, LLC By:  

/s/ Matthew Walsh

  Name: Matthew Walsh   Title: Senior Vice President and Chief Financial
Officer R.P. SCHERER TECHNOLOGIES, LLC By:  

/s/ Matthew Walsh

  Name: Matthew Walsh   Title: Treasurer GLACIER CORPORATION By:  

/s/ Matthew Walsh

  Name: Matthew Walsh   Title: Treasurer CATALENT US HOLDING I, LLC by Catalent
Pharma Solutions, Inc., its Sole Member By:  

/s/ John Chiminski

  Name: John Chiminski   Title: President and Chief Executive Officer CATALENT
US HOLDING II, LLC by Catalent Pharma Solutions, Inc., its Sole Member By:  

/s/ John Chiminski

  Name: John Chiminski   Title: President and Chief Executive Officer

 

Catelent - Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC., as

Administrative Agent

By:  

/s/ Stephen B. King

  Name: Stephen B. King   Title: Vice President

 

 

Catelent - Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 2.01(a)(ii)

Dollar Term-2 Lender Commitments

[On file with Administrative Agent]